Title: To Thomas Jefferson from Harry Innes, 30 May 1791
From: Innes, Harry
To: Jefferson, Thomas



Dear Sir
Kentucky 30th. May 1791

I have the honor to acknowledge the reciept of your favor of the 7th. of March by my friend Mr. Brown and feel myself flattered by the polite terms in which you acknowledge the reciept of my Letter of July the 8th. and your readiness to enter into an Epistolary correspondence, which I shall with pleasure continue having your assent thereto.
If any circumstances in the line of Natural History shall occur in this Western Country it will be pleasing to me to communicate them to you, not only because it may afford you pleasure but thro’ the same channel be handed to posterity if deserving to be recorded.
The Political Letter which I promissed you hath not been written; I was unhappily obliged to leave the District last Fall to pay my last attentions to my ever dear and ever to be lamented Mrs. Innes, who took a trip to the Sweet Springs and left me on the 26th. of December last. This prevented my writing agreable to promise and in the interim the Arrangements of Government have in a great measure silenced our complaints, as their is at present a disposition to remedy our wants, by the active measures adopted against the Indians and to obtain the Navigation of the Mississippi, which were the subjects intended to have been written on. Should any thing hereafter occur in the Political line which may require the interference of Government I shall freely and candidly state it to you.
The late arrangements ordered by the President for carrying on Hostile operations against the Indians Northwest of the Ohio have  been taken into consideration by the Commissioners and I hope the 1st. Detatchment of Volunteers under the command of Genl. Scott are this day making their Stroke and crowning themselves with Laurels. Patriotism never shined with more lustre at any time during the late American Warr than on this occasion it hath in Kentucky. Many Field Officers and Subalterns of the Militia have stept into the ranks as common soldiers. Others have condescended to command in inferior Rank to that which they bare in their County and many private Gent. have become soldiers, among whom is our friend Brown.
The General must be highly flattered by his command; the Corps is equal to any that can be raised in the United States. Young, stout and healthy—well armed—well mounted and provided with 20 days provision from the No. Wt. bank of the Ohio, from whence they marched in high Spirits on the 23d. Inst. The Lieut. Colo. is Genl. Wilkinson—1st. Major Colo. Robt. Todd formerly a Capt. in the Ilionois Regiment—2d. Major Capt. Thos. Barbee of the Virginia Continental line.
Since the reception of your Letter I have seen Genl. Clarke and find he is writing the History of his Expeditions and will complete the work in the course of this summer. I entertain the same Ideas of his greatness that you do and consider him as a singular loss to the Western Country. I took the liberty of shewing him your Letter, from a hope, that it might cause him to reflect upon his present folly. He was perfectly sober, was greatly agitated by the Contents, observed it was friendly and shed Tears—a Sympathetic touch seised my Soul and I could not forbear accompanying him.
Some Tribe of Indians generally supposed to be Cherokees have been very troublesome this Spring on our Southern frontier. Some lives taken, several persons wounded, three or four taken prisoners and a number of Horses stolen. If the Treaty Governor Blount is about to hold does not produce a good effect the people of Kentucky will make a stroke on that nation this summer. It will not be difficult to produce proof enough against them since the Treaty of Hopewell. I fear and dread the consequences.—I am with great respect Dr Sir Your mo. ob. servt.,

Harry Innes

